                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

JOHN HEARD,

       Petitioner,
vs.                                                                           Civ. No. 19-497 KG/GJF

KEN SMITH,

       Respondent.

                                    PRO SE PRISONER
                                CASE MANAGEMENT ORDER

       THIS MATTER is before the Court sua sponte. The Court has received and docketed the

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed pro se by Petitioner John Heard

on May 29, 2019. Petitioner shall include the case number, CV 19-00497 KG/GJF, on all papers

filed in this proceeding.

       Petitioner must comply with the Federal Rules of Civil Procedure, the Local Rules of this

Court, and any Order of the Court. Failure to comply with the Rules or Court Orders may result in

dismissal of this case or other sanctions. Fed. R. Civ. P. 41(b); see also Ogden v. San Juan County,

32 F.3d 452, 455 (10th Cir. 1994). Petitioner is obligated to keep the Court advised of any changes

in Petitioner’s mailing address. Failure to keep the Court informed of Petitioner’s correct address

may also result in dismissal of the case or other sanctions. D.N.M.LR-Civ. 83.6.

       Because Petitioner is a prisoner proceeding pro se, the Court is obligated to conduct a

preliminary screening of the Petition.       See Rule 4 of the Rules Governing Section 2254

Proceedings. Whenever a prisoner brings a proceeding seeking habeas corpus relief, the Court is

obligated to screen the prisoner’s petition. Rule 4 states:

       If it plainly appears from the petition and any attached exhibits
       that the petitioner is not entitled to relief in the district court,
       the judge must dismiss the petition and direct the clerk to

                                                  1
       notify the petitioner.

Any request to the Court for relief must be in the form of a motion. Fed. R. Civ. P. 7(b). The filing

of excessive motions may cause substantial delay in completion of the Court’s preliminary

screening and resolution of the case. Petitioner should avoid filing unnecessary motions. Requests

for service of process, discovery, expansion of the record, and submissions of proof are premature

and unavailable prior to the Court’s completion of its screening obligation. See Jones v. Bock, 549

U.S. 199, 213-214 (2007). If the Petition is not dismissed on initial screening, the Court will enter

further orders governing service of process, discovery, and scheduling. Petitioner should not send

any letters to the Court other than transmittal letters or requests for information or copies. All mail

relating to this case must be directed to the Clerk of the Court. Petitioner is not to send any mail

directly to the assigned District Judge or the assigned Magistrate Judge.

       IT IS ORDERED that this Case Management Order shall govern proceedings in this case

until further order of the Court.

       SO ORDERED.



                                                      ______________________________________
                                                      THE HONORABLE GREGORY J. FOURATT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
